  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                    Page 1 of 7 PageID 4788



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §      CRIMINAL NO. 3:15-CR-0478-B-2
                                                   §
 CONNIE SU MOSER,                                  §
                                                   §
      Defendant.                                   §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Connie Su Moser’s Motion for Reconsideration (Doc. 313).

For the reasons set forth below, the Court DENIES the motion WITHOUT PREJUDICE.

                                                   I.

                                          BACKGROUND

        After Moser pleaded guilty to use of a facility of interstate commerce in aid of a racketeering

enterprise and misprision of a felony, the Court sentenced her to ninety-six months of imprisonment

and one year of supervised release. Doc. 238, J., 1–3. Moser, who is now sixty-seven years old, is

serving her sentence at Hazelton Federal Correctional Institution (FCI). Her scheduled release date

is June 23, 2023.1 As of December 24, 2020, Hazelton FCI has reported thirty-one active COVID-19

cases among its inmates.2




        1
          The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/.
        2
         The Court accessed these statistics from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/.

                                                  -1-
  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                   Page 2 of 7 PageID 4789



       On August 18, 2020, Moser filed a motion seeking both home confinement under 18 U.S.C.

§ 3624 and a court-appointed attorney. Doc. 304, Def.’s Mot., 1. The United States magistrate judge

denied Moser’s request for appointment of counsel, Doc. 308, Order, 3, and recommended that this

Court deny her request for home confinement on the grounds that the Court lacks jurisdiction to

grant such relief. Doc. 309, Report & Recommendation, 3. The Court accepted the magistrate

judge’s recommendation and denied Moser’s request for home confinement by order dated

September 22, 2020 (Doc. 311).

       On November 6, 2020, Moser filed the pending motion for reconsideration (Doc. 313).

Moser states that her initial motion did not seek home confinement, but rather “compassionate

release with stipulation for immediate release to home confinement.” Doc. 313, Def.’s Mot., 1.

According to Moser, “the Court’s decision or denial did not address [her] compassionate release

motion[.]” Id. at 1–2. Finally, Moser re-urges her request for counsel. Id. at 2.

       Below, the Court addresses Moser’s request for counsel and the merits of her motion for

reconsideration. Because Moser is not entitled to a court-appointed attorney, her request for counsel

is DENIED. Moreover, because Moser has neither exhausted her administrative remedies nor

demonstrated extraordinary and compelling circumstances warranting her release, Moser’s request

for compassionate release is DENIED.

                                                 II.

                                       LEGAL STANDARD

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

                                                 -2-
  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                      Page 3 of 7 PageID 4790



may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                   III.

                                              ANALYSIS

A.      Moser Is Not Entitled to Appointment of Counsel.

        The Court denies Moser’s request for appointment of counsel. Courts in this district have

noted that the First Step Act does not provide for the appointment of counsel for those seeking relief

under § 3582(c)(1)(A), and the Fifth Circuit has not addressed the issue. E.g., United States v.

Jackson, 2020 WL 4365633, at *3 (N.D. Tex. July 30, 2020); United States v. Dirks, 2020 WL

3574648, at *2 (N.D. Tex. June 30, 2020). However, the Fifth Circuit has found that “a defendant

does not have a statutory or constitutional right to appointed counsel in § 3582(c)(2) proceedings.”

United States v. Hereford, 385 F. App’x 366, 368 (5th Cir. 2010) (per curiam) (citing United States

v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995) (holding § 3582(c)(2) motions are “too far removed

to be considered ‘ancillary’ to the criminal proceeding” to justify appointment of counsel)).

        These “holdings logically apply to § 3582(c)(1)(A) motions for sentence reduction or

modification filed directly by defendants in court.” Dirks, 2020 WL 3574648, at *2. Moreover, there

is no constitutional right to counsel for post-conviction relief after the defendant’s first direct appeal.

Whitebird, 55 F.3d at 1011; United States v. Garcia, 689 F.3d 362, 364 (5th Cir. 2012). Accordingly,

the Court holds that Moser is not entitled to appointment of counsel in her compassionate-release

                                                   -3-
     Case 3:15-cr-00478-B Document 314 Filed 12/24/20                      Page 4 of 7 PageID 4791



proceedings.

B.       Moser Has Not Demonstrated Proof of Exhaustion.

         Moser’s request for compassionate release is denied because she has not proven that she

satisfied the exhaustion requirement. Section 3582(c)(1)(A) allows a defendant to bring a motion

for compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”

§ 3582(c)(1)(A).3

         In her motion for reconsideration, Moser refers to a “program statement 5050.50” that she

submitted to the warden and the warden denied. Doc. 313, Def.’s Mot., 1. Moser attached a notice

of that denial to her initial motion, and it states that Moser’s request for sentence reduction was

denied because, at that time, Moser had not served fifty percent or more of her sentence. Doc. 304,

Def.’s Mot., 3. But, as Moser points out in her initial motion, she has now served more than fifty

percent of her sentence. Id. at 1.

         Proof of compliance with § 3582’s exhaustion requirement ensures that the BOP has the first

opportunity to assess the merits of a defendant’s request. See, e.g., United States v. Knox, 2020 WL

4432852, at *1 (N.D. Tex. July 31, 2020). But Moser’s completion of more than fifty percent of her

sentence is a circumstance the warden of her facility has not had the opportunity to consider; thus,



         3
          The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in United
States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain text
of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.

                                                      -4-
  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                      Page 5 of 7 PageID 4792



Moser has not exhausted her administrative remedies.

C.      Moser Has Not Demonstrated Extraordinary And Compelling Reasons For Release.

        Regardless of whether Moser has exhausted her administrative remedies, she has not shown

“extraordinary and compelling reasons” justifying compassionate release. See § 3582(c)(1)(A). The

policy statement applicable to this provision—U.S.S.G. § 1B1.13—“sets forth three circumstances

that are considered ‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL

1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the

defendant’s medical condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.4 In

addition, the defendant must not pose a danger to the community. See § 1B1.13(2).

        Since the enactment of the First Step Act, district courts in the Fifth Circuit have held that

§ 1B1.13 is not binding. See, e.g., United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex.

Oct. 10, 2019); United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D. Tex. Apr. 23,

2020). These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion

to determine whether the defendant presents an extraordinary and compelling reason for

compassionate release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12,

2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11). The Court does the same here and

concludes that Moser has not provided “extraordinary and compelling reasons” for release. See

§ 3582(c)(1)(A).

        In support of her request for compassionate release, Moser explains that she is “constantly



        4
        The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                   -5-
  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                  Page 6 of 7 PageID 4793



in pain as a result of [a] blood disease,” “was just released from the hospital for emergency lung

surgeory [sic],” and has memory trouble as a result of her age. Doc. 313, Def.’s Mot., 2.

       As a preliminary matter, the Court recognizes the unprecedented nature of COVID-19 and

the outbreak of the virus in federal prisons across the country. But, to the extent Moser has

generalized concerns about the spread of COVID-19 at Hazelton FCI, they do not give rise to

extraordinary and compelling reasons for release. Rather, “the Court must consider every prisoner

individually and should be cautious about making blanket pronouncements” about, for example, the

propriety of incarceration for all inmates at Hazelton FCI. See United States v. Delgado, 2020 WL

2542624, at *3 (N.D. Tex. May 19, 2020).

       As for Moser’s individual circumstances, the Court notes that she has not supplied any proof

that she suffers from the medical conditions alleged. In the absence of medical records establishing

that Moser indeed suffers from the conditions she complains of, the Court declines to find

extraordinary and compelling circumstances. See, e.g., United States v. Parker, 2020 WL 4673125, at

*3 (N.D. Tex. Aug. 11, 2020) (declining to find extraordinary and compelling circumstances on the

basis of alleged medical conditions without substantiating medical records); United States v. Medina,

2020 WL 6737882, at *3 (N.D. Tex. Nov. 16, 2020) (same).

       Lastly, the Court notes that before granting compassionate release under § 3582(c)(1)(A),

the Court must consider the sentencing factors of § 3553. § 3582(c)(1)(A). But becase Moser failed

to exhaust her administrative remedies and show extraordinary and compelling reasons for release,

the Court need not conduct a § 3553 analysis today. In other words, even if the Court found that

the § 3553 factors weighed in favor of Moser’s release, the Court would nonetheless deny Moser’s

motion for failure to meet the exhaustion requirement and demonstrate extraordinary and

                                                 -6-
  Case 3:15-cr-00478-B Document 314 Filed 12/24/20                Page 7 of 7 PageID 4794



compelling circumstances.

                                               IV.

                                        CONCLUSION

       Moser’s request for appointment of counsel fails because she is not entitled to a court-

appointed attorney. Moreover, Moser’s request for compassionate release under § 3582(c)(1)(A) fails

because she has not proven exhaustion of her administrative remedies or demonstrated extraordinary

and compelling reasons for compassionate release. For these reasons, the Court DENIES Moser’s

motion (Doc. 313) WITHOUT PREJUDICE.

       By denying Moser’s motion without prejudice, the Court permits Moser to file a subsequent

motion for compassionate release in the event she can both: (1) satisfy the exhaustion requirement,

and (2) provide evidence supporting a finding of extraordinary and compelling reasons for release.



       SO ORDERED.

       SIGNED: December 24, 2020.



                                                      __________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                                -7-
